Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 2, 6, 10, 12, 18, 21, 32, 36, 45, 55, 75, 99, 109, 127—129, 131-133, 137-140, 145-148, 153, 155, 166, 176, 187, and 188 are currently pending and are subject to restriction.

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or

(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

	Group 1, claim(s) 1, 2, 6, 10, 12, 18, 21, 22, 32, 127, and 128, drawn to a cell expressing CAR, dominant negative inhibitor of cell mediated immune response, and binds to a viral antigen.
	Group 2, claim(s) 36 and 129, drawn to a regulatory T cell cell expressing a dominant negative inhibitor of regulatory T cell mediated immune response.
	Group 3, claim(s) 45 and 130, drawn to an immune-inhibitory cell isolated from a subject and expressing a dominant negative inhibitor of cell mediated immune response.
	Group 4, claim(s) 55 and 132, drawn to a polyclonal population of regulatory T cells CD4+ CD28+ expressing a dominant negative inhibitor of regulatory T cell mediated immune response.
Group 5, claim(s) 75, 133, drawn to a cell expressing first and second dominant negative inhibitor of cell mediated immune response.
	Group 6, claim(s) 99, 109, 137, and 138 drawn to a cell expressing CAR, dominant negative inhibitor of cell mediated immune response, and binds to a pathogen antigen.
	Group 7, claim(s) 139, 140, 146, drawn to method of treatment with Group 1.
	Group 8, claim(s) 145, drawn to method of treatment with Group 2.
	Group 9, claim(s) 147, drawn to method of treatment with Group 3.
	Group 10, claim(s) 148, drawn to method of treatment with Group 4.
	Group 11, claim(s) 166, drawn to method of treatment with Group 5.
	Group 12, claim(s) 187 and 188, drawn to method of treatment with Group 6.
	Group 13, claim(s) 153, drawn to a method of treating viral infection, virus-specific T cells.
	Group 14, claim(s) 154, drawn to a method of treating viral infection, virus-regulatory T cells.
	Group 15, claim(s) 178, drawn to a method of treating viral infection, 2 cells.


The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:


	Note that the Claims appear to be unconnected, but possibly connected. The Claims do not set forth a straight line in which to examine a single invention or cell as claimed in Groups 1-6. Therefore, restriction is necessary to provide a concise and helpful examination of the claims at the first action on the merits. 

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN COCHRANE CARLSON whose telephone number is (571)272-0946. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.